                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                            :
     Plaintiff                                 :           No. 1:19-cv-27
                                               :
             v.                                :           (Judge Kane)
                                               :
C.O. HOLLENBUSH, et al.,                       :
      Defendants                               :

                                           ORDER

      AND NOW, on this 30th date of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant Hollenbush’s motion to dismiss (Doc. No. 55) is GRANTED;

      2. Plaintiff is granted thirty (30) days from the date of this Order to file an amended
         complaint regarding his Fourth and Fourteenth Amendment claims against Defendant
         Hollenbush, as well as his Eighth Amendment claims against Defendant
         Kulenguskey. If Plaintiff elects to file an amended complaint, Plaintiff is advised to
         adhere to the standards set forth in the Federal Rules of Civil Procedure and the
         directives set forth by this Court in its accompanying Memorandum. Specifically, the
         amended complaint must be complete in all respects. It must be a new pleading
         which stands by itself without reference to the original complaint or any other
         documents already filed. The amended complaint should set forth Plaintiff’s claims
         in short, concise and plain statements as required by Rule 8 of the Federal Rules of
         Civil Procedure. Each paragraph should be numbered. The amended complaint
         should specify which actions are alleged as to which defendants and sufficiently
         allege personal involvement of the defendant in the acts which Plaintiff claims
         violated his rights. Mere conclusory allegations will not set forth cognizable claims.
         Importantly, should Plaintiff elect to file an amended complaint, he must re-plead
         every cause of action in the amended complaint because the amended complaint will
         supersede the original complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013
         WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended complaint
         supersedes the original complaint). Because an amended complaint supersedes the
         original pleading, all causes of action alleged in the original complaint which are not
         alleged in an amended complaint are waived. See id. (citations omitted);

      3. The Clerk of Court is directed to provide Plaintiff a civil rights complaint form to use
         for filing his amended complaint;

      4. Plaintiff’s request for the appointment of counsel (Doc. No. 59) is DENIED
         WITHOUT PREJUDICE; and
5. If Plaintiff files an amended complaint, it will supersede the original complaint as set
   forth above. Plaintiff is advised that should he fail to file an amended complaint
   within thirty (30) days of the date of this Order, the Court will proceed on Plaintiff’s
   original complaint as to his claims against Defendants Shuman, Ashton, Davis,
   Kovach, and Greek.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania
